Citation Nr: 1424794	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for left foot disability (residuals of injury).

4.  Entitlement to service connection for right foot disability (residuals of stress fracture).

5.  Entitlement to service connection for cervical cancer.

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for a neuromuscular disorder to include histoplasmosis (previously claimed as a neurological disorder of unknown etiology) and, if so, whether the claim should be granted.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant is a former service member who had service in the Reserve.  She had basic active duty for training (ACDUTRA) in the Army Reserve from July 1991 to December 1991.  She had subsequent service in the Army Reserve and Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the RO determined that new and material evidence had been submitted to reopen the Appellant's claim for service connection for a neurological disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In addition to the paper claims files, there is a VA electronic claims file associated with the claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a hearing loss disability and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left foot disability (residuals of injury) is not shown during the appeal period.

2.  A right foot disability (residuals of stress fracture) is not shown during the appeal period.

3.  Cervical cancer is not shown in service, during the initial post separation year, or during the appeal period.

4.  Reopening of a claim for service connection for a neurological disorder was denied in an unappealed rating decision issued in October 2008; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

5.  A neurological disorder, to include a neuromuscular disorder and histoplasmosis, did not have its onset in and is not otherwise related to the appellant's period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot disability (residuals of injury) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for right foot disability (residuals of stress fracture) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for cervical cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  New and material evidence has been received to reopen the claim of service connection for a neuromuscular disorder to include histoplasmosis (previously claimed as a neurological disorder of unknown etiology).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  A neurological disorder, to include a neuromuscular disorder and histoplasmosis, was not incurred in or aggravated by the appellant's period of ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify.  VA sent to the Appellant all required notice in a May 2009 letter, prior to the rating decision on appeal.  It is noted that an error in VCAA notice is not presumed prejudicial, but rather the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Appellant has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA further satisfied its duty to assist the Appellant.  VA obtained the Appellant's service treatment records (STRs) along with all other relevant medical treatment records identified by the Appellant.  These records have been associated with the claims files.  VA further afforded the Appellant appropriate VA medical examinations.  Neither the Appellant nor his representative has identified any outstanding evidence that could be obtained to substantiate the Appellant's claims; the Board is also unaware of any such evidence.

It is noted that VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159.  Although the VA did not obtain a VA medical opinion in regard to all the claims, the Board finds that there is no credible lay evidence or competent medical evidence indicating that those claimed conditions are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand for VA examination and/or medical opinion is unwarranted.

Accordingly, the Board will address the merits of the claim.

II. Claims for Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Appellant does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Service connection may be granted if it is shown that the Appellant suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active military service includes active duty, any period of active duty for training (ACDUTRA, the performance of full- time reserve component duties) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA, weekend training) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Foot Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left foot disability (residuals of injury) and right foot disability (residuals of stress fracture).  A chronic disability is not shown at any time during the appeal period.

The Appellant argues that she has a current disability of the left foot as a residual of injury in service, and of the right foot as a residuals of stress fracture in service.  However, service treatment records show no complaints or findings for left foot injury.  While a November 1991 x-ray of the right foot showed findings consistent with a stress fracture, there were no subsequent complaints or treatment for right foot problems other than ganglion cyst.  A report of medical history (enlistment in Air Force Reserves) dated in August 1993 reflects that she denied broken bones and foot trouble.  The Appellant filed an original claim for VA compensation in October 2001, but she made no mention of any foot disability related to trauma, injury, or stress fracture.  In May 2009, VA received a claim involving disability of the feet.  Report of VA feet examination dated in July 2009 reflects no abnormal pathology of the feet; right foot x-ray was normal.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  But see McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Accordingly, as no current disability of either foot is shown, the claims are denied.  There is no doubt to resolve.  Gilbert, supra.

Cervical Cancer

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for cervical cancer.  Cervical cancer is not shown during the Appellant's ACDUTRA or at any other time.

Reserves examination for entry onto ACDUTRA shows normal pelvic examination and no history of cervical cancer was reported.  Cytology report dated in May 1994 reflects atypical squamous cells of undetermined significant, but probably reactive.  A pathology report dated in June 1994 noted a history of atypical squamous cells of undetermined significance and a post-operative diagnosis of low grade squamous intraepithelial lesion (SIL).  A subsequent June 1994 note reflects a diagnosis for cervical dysplasia.  The examiner noted that this was treated with cryosurgery of the cervix.  A cervical cytology report darted in June 1998 reflects findings within normal limits.

On the Appellant's original claim for VA compensation in October 2001, she did not report cervical cancer.  In her May 2009 VA compensation claim, she reported onset of cancer in 1993 and treatment through 1995.  However, this is not borne out by the record, which shows no diagnosis or treatment for cervical cancer.  Again, in the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.

III.  Petition to Reopen a Previously Denied Claim

The Appellant seeks service connection for a neurological disorder claimed as a neuromuscular disorder with histoplasmosis.  She avers that she was exposed to a fungus while serving in the military in Belize and has presented medical evidence supporting her theory that she has a histoplasmosis due to exposure to cave fungus during military duty in Belize.

The Board denied the claim in June 2008 and the RO again denied the claim to reopen in October 2008.  The decisions were unappealed.  The claim was denied, in part, because the Appellant had not established that a neurological disorder had its onset on ACDUTRA or was otherwise related to her period of ACDUTRA.  Subsequently, VA received a claim to reopen the previously denied claim.   Generally, a claim which has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim as enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that there is new and material evidence of record sufficient to raise the possibility of substantiating the claim.   Because there is now medical evidence linking the Appellant's disorder to service, a prior evidentiary defect is cured and the evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

Service Connection for a Neuromuscular Disorder to include Histoplasmosis

The available service personnel records indicate that the Appellant had basic active duty for training in the Army Reserve from July 1991 to December 1991.  She continued as a member of the Army Reserve, until becoming a member of the Air Force Reserve from September 1993 to September 1999.  While a reservist she had the usual periods of inactive duty training (typically once a month weekend drill). No periods of "active service" for VA purposes are shown.  Pursuant to the Board's December 2003 remand, further development as to the appellant's service was ordered.  In July 2004, the service department determined that the appellant had no active duty and performed only ACDUTRA.

As such, service connection for the claimed neurological disorder, neuromuscular disorder, and histoplasmosis is only permitted if it was incurred or aggravated during ACDUTRA.  Service connection under INACDUTRA service is inapplicable as the appellant seeks benefits for a disease and not an injury during service.  See supra 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

The appellant currently has a neurological disorder and histoplasmosis as noted in numerous medical records.  The Appellant filed a claim in May 2009 for a neuromuscular order that she stated had its onset in 1992.  She reported treatment by Dr. Maynard.  She reported that she began to have neuromuscular problem in the winter of 1992 while stationed in Belize causing vision, walking, speech, and neurological symptoms of the lower extremities.

Service treatment records are silent as to any complaints or findings related to a neurological disorder, including the enlistment examination.  The appellant claims that she first manifested symptoms of a neuromuscular disease in 1992.

The record includes several medical opinions as to the etiology of the appellant's disability.  An April 2000 record from Vanderbilt University Hospital noted that the appellant had a history of a neurological syndrome since childhood.  A report by D. Jones, M.D., dated in August 2001 reflects that the etiology of the condition has never been established, though genetic, environmental, and infectious causes have been theorized in the past.  A March 2003 report from J.B. Bond, III, M.D. noted that the appellant had undiagnosed neurologic problems for which no cause had been identified despite an extensive work up.  A letter dated May 2009 from O. Maynard, M.D., reflects a diagnosis for histoplasmosis related to exposure to fungus located in caves and remote areas that was contracted by the Appellant while she served in Belize.  He reported that histoplasmosis caused the Appellant to have speech, gait, and walking difficulties.  A letter dated June 2009 from Dr. Maynard reflects that the Appellant had histoplasmosis from caving while serving with United States Army Reserves in Belize.  He noted that it was previously thought the Appellant had symptoms of multiple sclerosis, but that laboratory findings now confirmed histoplasmosis.  Another letter dated in November 2011 from a K. Goat of the Southwest Chiropractic Center reflects an opinion that the Appellant has histoplasmosis from spelunking in a cave in Belize while she was on active duty based on a "review of various medical records from other Doctors as well as my own."

Based upon the evidence, the Board finds that service connection is not warranted.  Service medical records are silent for any findings related to a neurological disorder or histoplasmosis and the appellant claims the initial onset of symptoms in 1992, the year following service discharge from ACDUTRA.  While there is a suggestion that the appellant exhibited symptoms of a neurological syndrome since childhood, there is no indication that such a disorder existed prior to service and certainty no evidence that it was aggravated in service.  Additionally, as the appellant's active service was ACDUTRA, she is not entitled to presumptive service connection, including as for other organic diseases of the nervous system.  See 38 C.F.R. § 3.309, Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Furthermore, there is no opinion which links current disability to service.  The appellant has offered the theory that the disability is due to an immunization in service, but offered no competent evidence to support this theory.  The appellant has offered medical opinions linking her diagnosis for histoplasmosis to exposure to fungus while caving in 1992 while in Belize.  The medical persons report that this was during active duty, ostensibly based on the history provided by the appellant.  However, as indicated above, the appellant's active service was ACDUTRA and this did not extend beyond December 1991.  The available medical evidence does not link any current neurological disorder to ACDUTRA, but rather a later period of time.  The Board declines to obtain a medical nexus opinion with respect to the claim because there is no evidence of pertinent disability during ACDUTRA or competent evidence suggesting current disability is related to service.  Thus, there is no true indication that pertinent disability is associated with service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the absence of abnormal findings in service, relating a neurological disorder to ACDUTRA service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 103A(a)(2).

In adjudicating this claim, the Board must assess the competence and credibility of the appellant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the appellant is competent to attest to her observations of her disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, she is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder (i.e. that she currently has a neurological disorder that was incurred in or aggravated by ACDUTRA service) because he does not have the requisite medical expertise.  Jandreau, supra.

In sum, the preponderance of the evidence is against finding that the appellant's neurological disorder, neuromuscular disorder, and histoplasmosis are related to service.  When the preponderance of evidence is against a claim, it must be denied. 38 U.S.C.A. § 5107; see also Gilbert supra.


ORDER
 
Service connection for left foot disability (residuals of injury) is denied.

Service connection for right foot disability (residuals of stress fracture) is denied.

Service connection for cervical cancer is denied.

The petition to reopen the claim for a neurological disorder (claimed as a neuromuscular disorder with histoplasmosis) is granted.

Service connection for a neurological disorder (claimed as a neuromuscular disorder with histoplasmosis) is denied.


REMAND

Bilateral Hearing Loss Disability

In connection with his claim, the Appellant was afforded a VA audiological evaluation conducted in May 2013.  At this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
20
LEFT
15
15
25
25
25

Speech audiometry percentages were not obtained as the audiologist determined that they were not appropriate as explained the examination report.  As this report does not show an auditory threshold of 40 dB or greater at any frequency; auditory thresholds at least 26 dB or greater in any three of the frequineces; or Maryland CNC speech recognition scores of less than 94 percent, the criteria for a current hearing loss disability are not met.  See 38 C.F.R. § 3.385.  Furthermore, the audiologist reported that the hearing was normal bilaterally.  

Nevertheless, private audiological evidence dated in November 2009 and June 2011 suggest a mild sensorineural hearing loss in the right ear at 3000 to 8000 Hertz frequencies.  Specifically, the November 2009 examination shows auditory thresholds of greater than 40 dB at 4000 Hertz while the June 2011 examination show Maryland CNC speech recognition scores of 84 percent.  

Under McClain v. Nicholson, 21 Vet. App. 319 (2007), the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  As the November 2009 and June 2011 private audiogram may be an indication that the Appellant had a current disability since the claim was filed in May 2009 an opinion is necessary to discuss the uninterpreted private audiograms as well as any discrepancy between any findings at that time and the May 2013 VA examination. 

Based on the foregoing, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Appellant's claim.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Psychiatric Disability

The Appellant reports that there are outstanding VA treatment records that support her claim for service connection for an acquired psychiatric disability.  VA's duty to assist includes requesting those records in Federal custody.  38 C.F.R. § 3.159.  Therefore, remand is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records pertaining to the Appellant's hearing loss disability and psychiatric claims, to include those from the VA Women's Clinic in Nashville, TN.

2. After the foregoing development has been completed to the extent possible, arrange to have the Appellant for a VA audiological examination. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Appellant's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The audiologist should clearly identify all pure tone frequencies tested and the corresponding decibels in both ears. If hearing impairment is not shown to the levels required by 38 C.F.R. § 3.385 in order to be deemed a hearing loss disability for VA purposes, then the examiner should discuss the apparent qualifying hearing loss demonstrated in November 2009 and June 2011.  

If the VA examiner determines that there is, or has been at any time on appeal, a hearing loss for VA purposes, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service (i.e. noise exposure in service). 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3. Then, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Appellant's satisfaction, the originating agency should furnish to the Appellant and her representative a supplemental statement of the case and afford her the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


